               Case 1:00-cr-05349-AWI Document 94 Filed 12/07/20 Page 1 of 1



 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HENRY Z. CARBAJAL III
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for the
 6 United States of America

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:00-cr-5349 AWI
12                                Plaintiff,               ORDER RE RESTITUTION AND
                                                           CORRECTION TO AMENDED
13   v.                                                    JUDGMENT
14   ROBERT JAY CORSAUT,                                   JUDGE: Hon. Anthony W. Ishii
15                                Defendant.
16

17                                                 ORDER
18
            Upon consideration of the motion by the United States to correct the amended judgment
19
     (Dkt. No. 91), and good cause having been found:
20
            IT IS HEREBY ORDERED that:
21
            The total amount of restitution due from defendant is $4,350,600 as reflected by the
22
     individual amounts due to each victim listed in the List of Victims and Restitution attached to the
23
     PSR. The defendant’s amended judgment (Dkt. No. 91) shall be deemed to incorporate this Order.
24

25 IT IS SO ORDERED.
26
     Dated: December 7, 2020
27                                               SENIOR DISTRICT JUDGE

28
                                                       1
29

30
